DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10716474 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Please see claim comparison chart below.

Instant Application
US 10716474 B2
1. A patient support apparatus comprising: a support surface adapted to support a person; a first wireless transceiver adapted to communicate with a headwall unit positioned at a fixed location in a room over a first communication link; a second wireless transceiver adapted to communicate with the 


12. The patient support apparatus of claim 11 wherein the controller is further adapted to send a third message to the remote device indicating the patient support apparatus is in the room and an error condition exists if only one of the first and second transceivers is able 
Also see claims 1, 4, 6, 8, 10, and 17-19


  1. A patient support apparatus comprising: a support surface adapted to support a person; a first transceiver adapted to establish first wireless communication with a first headwall unit positioned at a fixed location in a room; a second transceiver adapted to establish second wireless communication with a second headwall unit positioned at a fixed location in the room; and a controller adapted to automatically determine from the first and second wireless communications when the patient support apparatus is leaving the room by monitoring an order in which the first and second transceivers discontinue communication with the first and second headwall units, respectively.
Also see claims 1, 2, 4, 6, 8, 10, and 17-19.
3. The patient support apparatus of claim 1 wherein the controller is further adapted to receive location information from the 

Also see claims 1, 2, 4, 6, 8, 10, and 17-19.

  1. A patient support apparatus comprising: a support surface adapted to support a person; a first transceiver adapted to establish first wireless communication with a first headwall unit positioned at a fixed location in a room; a second transceiver adapted to establish second wireless communication with a second headwall unit positioned at a fixed location in the room; and a controller adapted to 
Also see claims 1, 2, 4, 6, 8, 10, and 17-19.

 13. The patient support apparatus of claim 11 wherein the first transceiver is an infrared transceiver and the second transceiver is a radio frequency transceiver.
Also see claims 1, 3-7, 9, 11-12 
6. The patient support apparatus of claim 1 wherein the controller is further adapted, after establishing the first and second communication links, to transmit first periodic heartbeat messages over the first communication link and to transmit second periodic heartbeat messages over the second communications link, and to forward information to the server indicative of 




2. The patient support apparatus of claim 1 wherein the controller is further adapted to automatically determine when the patient support apparatus is entering the room, and the controller does so by monitoring an order in which the first and second transceivers establish communication with the first and second headwall units, respectively. 




Also see claims 6, 8, 10-12, and 16-20

1. A patient support apparatus comprising: a support surface adapted to support a person; a first transceiver adapted to establish first wireless communication with a first headwall unit positioned at a fixed location in a room; a second transceiver adapted to establish second wireless communication with a second headwall unit positioned at a fixed location in the room; and a controller adapted to automatically determine from the first and second wireless communications when the patient support apparatus is leaving the room by monitoring an order in which the first and second transceivers discontinue communication with the first and second headwall units, respectively. 


Also see claims 1, 4, 6, 8, 10, 11, 13 and 16-19

12. The patient support apparatus of claim 11 wherein the controller is further adapted to send a third message to the remote device indicating the patient support apparatus is in the room and an error condition exists if only one of the first and second transceivers is able to establish communication with the first and second headwall units, respectively.
11. The patient support apparatus of claim 1 wherein, if the controller is able to establish communication with the headwall unit over the second communication link, the controller is further adapted to determine if the patient 

Also see claims 16 and 17.



Also see claims 16 and 17.


Also see claims 16 and 17.


Also see claims 1, 4, 6, 8, 10, 14, 15, and 17-20.

1. A patient support apparatus comprising: a support surface adapted to support a person; a first transceiver adapted to establish first wireless communication with a first headwall unit positioned at a fixed location in a room; a second transceiver adapted to establish second wireless communication with a second 
Also see claims 1, 4, 6, 8, 10, 14, 15, and 17-20.


Also see claims 16 and 17.

13. The patient support apparatus of claim 11 wherein the first transceiver is an infrared transceiver and the second transceiver is a radio frequency transceiver.
Also see claims 1, 3-7, 9, 11-12
18. The patient support apparatus of claim 1 further comprising a patient presence detector adapted to detect when a patient is present on the support surface and when a patient is not present on the support surface.
    8. A patient support apparatus comprising: a support surface adapted to support a person; a first transceiver adapted to establish first wireless communication with a first headwall unit positioned at a fixed location in a room; a second transceiver adapted to establish second 

Also see claims 15, 16, and 18.



Also see claims 15, 16, and 18.


10. A patient support apparatus comprising: a support surface adapted to support a person; a first transceiver adapted to establish first wireless communication with a first headwall unit positioned at a fixed location in a room; a second transceiver adapted to establish second wireless communication with a second headwall unit positioned at a fixed location in the room; and a controller adapted to automatically determine from the first and second wireless communications at least one of the following: (1) when the patient support apparatus is leaving the room, and (2) when the patient support apparatus is entering the room; and wherein the controller is further adapted to send a message to a remote device in response to determining the patient support apparatus is leaving the room, the message including an instruction to perform at least one of the following: (1) turn off a room light; (2) turn off a radio; (3) turn off a television; and (4) change a temperature setting in the room.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20190188992 A1 - [0116] At step 184, controller 114 resends the signal sent at step 176 using first transceiver 104. After step 184, controller 114 returns to step 178 to check and see if an acknowledgment of the re-sent signal was received. If it was, controller 114 moves to step 180 and method 170 ends (and restarts when more signals are to be sent). If it was not, controller 114 moves to step 182 to see if the timeout period has expired yet or not. From step 182, controller 114 keeps returning to step 178 until either the acknowledgement of the re-sent signal is received or the timeout period expires. In some embodiments, if the timeout period expires and no acknowledgment of the re-sent signal is received, controller 114 tries to send the signal again using second transceiver 108 and method 170 essentially repeats itself starting at step 176. In other embodiments, after no acknowledgement was received in the timeout period for both the initial signal and the re-sent signal, controller 114 concludes an error exists with respect to both communication links 106 and 110, and issues an alert. The alert may be local, remote, or both.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684           


							/QUAN-ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684